 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       JESSICA SAEPOFF,                                           Case No. 2:17-CV-957-RSL
10
                             Plaintiff,                           ORDER DENYING
11
                        v.                                        DEFENDANTS’ MOTION
12                                                                TO COMPEL
       NORTH CASCADE TRUSTEE SERVICES,
13     INC., et al.,
14
                             Defendants.
15
            This matter comes before the Court on a motion to compel filed by defendants HSBC
16
     Bank USA, N.A. as Trustee on Behalf of Ace Securities Corp. Home Equity Loan Trust and for
17
     the Registered Holders of Ace Securities Corp. Home Equity Loan Trust, Series 2007-WM2,
18
     Asset Backed Pass-Through Certificates (“HSBC”), MERSCORP Holdings, Inc. and Mortgage
19
     Electronic Registration Systems, Inc. (collectively, “MERS”), and Ocwen Mortgage Servicing,
20
     LLC (“Ocwen”) (collectively, “defendants”). Dkt. #54.
21
22          Defendants filed their motion to compel discovery responses from plaintiff Jessica
23 Saepoff on October 31, 2018. See Fed. R. Civ. P. 37. On December 5, 2018, plaintiff filed a
24 response.1 Dkt. #58. The delay was apparently due to counsel’s litigation schedule and personal
25 medical issues, as well as a notification from local counsel at the time, Jill Smith, of her intent to
26
27          1
            Plaintiff’s response was late. See LCR 7(e). However, for the sake of completeness, the Court
28 will take plaintiff’s response into consideration.

     ORDER DENYING DEFENDANTS’ MOTION TO COMPEL - 1
 1 withdraw from the case. Id. at 2. The response also stated that plaintiff’s counsel intended to
 2 serve the discovery responses within ten days; i.e., on December 15, 2018. Id. Defendants did
 3 not file a reply. The Court accordingly finds that the motion is moot, although plaintiff is
 4 advised to adhere to her deadlines in the future.
 5
           For all the foregoing reasons, defendants’ motion is DENIED.
 6
           DATED this 18th day of April, 2019.
 7
 8
 9
                                                       A
                                                       Robert S. Lasnik
10
                                                       United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING DEFENDANTS’ MOTION TO COMPEL - 2
